 Case 3:18-cv-02542-JSC Document 153 Filed 10/12/20 Page 1 of 7




                    TAB P
               Declaration of A. White




              PUBLIC COPY


 Confidential Copy Submitted Under Seal
Lodged Pursuant to Local Rule 79-5(c)-(d)
                      Case 3:18-cv-02542-JSC Document 153 Filed 10/12/20 Page 2 of 7


            1    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            4    Facsimile: 415.393.8306
            5    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            6    LAUREN M. BLAS, SBN 296823
                   lblas@gibsondunn.com
            7    RONALD GOMEZ, SBN 295274
                    rgomez@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            9    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
          10     Facsimile: 213.229.7520
          11     AMANDA C. MACHIN, admitted pro hac vice
                   amachin@gibsondunn.com
          12     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue N.W.
          13     Washington, D.C. 20036-5306
                 Telephone: 202.955.8500
          14     Facsimile: 202.467.0539
          15     Attorneys for Defendant
          16                                   UNITED STATES DISTRICT COURT
          17
                                            NORTHERN DISTRICT OF CALIFORNIA
          18
                                                    SAN FRANCISCO DIVISION
          19
                 SHERRY WILLIAM and JOSHUA ASHLEY              CASE NO.: 3:18-cv-02542-JSC
          20     KLAYMAN,
                                                               DECLARATION OF ANNA ERICKSON
          21                          Plaintiffs,              WHITE
                        v.
          22                                                   Judge:       Hon. Jacqueline Scott Corley
                 MORRISON & FOERSTER LLP,
          23                                                   Action Filed: April 30, 2018
                                      Defendant.
          24

          25

          26
          27

          28

Gibson, Dunn &
Crutcher LLP

                        DECLARATION OF ANNA ERICKSON WHITE - CASE NO. 3:18-CV-02542-JSC
                        Case 3:18-cv-02542-JSC Document 153 Filed 10/12/20 Page 3 of 7


            1                               DECLARATION OF ANNA ERICKSON WHITE
            2    I, Anna Erickson White, declare as follows:
            3            1.         I am a Partner at Morrison & Foerster LLP (“Morrison” or the “Firm”). I am a 1992
            4    graduate of Stanford Law School. I have spent my entire career at Morrison. I was a summer associate
            5    in 1991 and have worked for Morrison as an attorney since 1992. From 1992 to 1999, I was an associate
            6    attorney, and on January 1, 2000, I was promoted to partner, my current position. I started my career
            7    at Morrison in the Palo Alto office and in approximately 2009 moved to the San Francisco office.
            8            2.         In my time at Morrison I have served in both local and firmwide management positions
            9    and on various firmwide committees. From 2000 to 2005, I served on the firmwide Associate
          10     Evaluation Committee. Around the same time, I was the head of the Litigation Department in the Palo
          11     Alto office. I served as Morrison’s firmwide Managing Partner twice, from 2006 through 2009 and
          12     2012 through 2015. Since 2016, I have served on the Firm’s Executive Committee and the Board of
          13     Directors.
          14             3.         In my various roles, I have touched upon, and continue to be informed about, the Firm
          15     and its functions, including human resources, billing and billing systems, the evaluation process, and
          16     document management. Through my experience at Morrison, I have personal knowledge of the matters
          17     and information set forth in this declaration and, if called upon to testify thereto, can and would
          18     competently do so.
          19             4.         Morrison is an international law firm with over 1,000 attorneys worldwide and
          20     represents a broad array of Fortune 100 and leading companies across a range of industries. Morrison’s
          21     large, cross-disciplinary practice means that practice groups do not “belong” to any one attorney, but
          22     are comprised of multiple attorneys working together to come up with positive and creative solutions
          23     for our clients.
          24             5.         The Firm is recognized for its leadership in supporting and promoting women and
          25     working parents.
          26             6.         Attached hereto as Exhibit A is a true and correct copy of Working Mother Magazine’s
          27     list   of    “The       Best   Law     Firms    for   Women      2020,”    which     is   available   at
          28     https://www.workingmother.com/best-law-firms-for-women-2020.

Gibson, Dunn &
Crutcher LLP

                         DECLARATION OF ANNA ERICKSON WHITE - CASE NO. 3:18-CV-02542-JSC
                       Case 3:18-cv-02542-JSC Document 153 Filed 10/12/20 Page 4 of 7


             1           7.      Attached hereto as Exhibit B is a true and correct copy of Yale Law Women’s “Top
             2   Ten Firms for Gender Equity & Family Friendliness in 2019,” which is available at
             3   https://ylw.yale.edu/wp-content/uploads/2019/04/Top_Ten_Report_2019.pdf.
             4           8.      I am familiar with the billing, invoicing, and payment processing software utilized by
             5   the Firm and related information kept in the regular course of business at Morrison. I am aware that
             6   this software tracks a broad array of billing data including, but not limited to, hours recorded by
             7   individual timekeepers, hourly rates of individual timekeepers, client and matter numbers recorded by
             8   individual timekeepers, and fee amounts billed to individual clients. This data is managed by our
             9   Accounting Department. If I need a report regarding any of the billing data, I can ask our Accounting
           10    Department to run a report at my direction.
           11            9.      The billing data referred to in this declaration constitute writings maintained, taken, or
           12    made in the regular or ordinary course of business at Morrison at or near the time of the recording,
           13    invoicing, or collecting to which they relate by, or from information transmitted by, persons employed
           14    by Morrison who had (1) knowledge of the recording, invoicing, or collecting; and (2) a business duty
           15    to Morrison to accurately and completely take, make, and maintain such records and documents in the
           16    regular practice of their position(s).
           17            10.     Attached hereto as Exhibit C is a true and correct excerpted copy of relevant pages of
           18    a pdf printout of data generated by Morrison’s timekeeping software reflecting time entries recorded
           19    by Sherry William to the attorney training matter number, “Keeping Current,” identified by bates
           20    numbers MORRISON-0000903 through MORRISON-0000985.
           21            11.     Attached hereto as Exhibit D is a true and correct copy of an Excel file printout of data
           22    generated by Morrison’s accounting software reflecting                                                   ,
           23    identified by bates number MORRISON-0018086.
           24            12.     In 2018, Ms. William was billed as a 7th year associate. No client in 2018 invoiced at
           25    an 8th year rate for Ms. William’s work.
           26            13.     I am familiar with the collection, preparation, and management of evaluations and
           27    partnership candidate memorandums, as well as Firm policies related thereto, and such records kept in
           28    the regular course of business at Morrison.

Gibson, Dunn &
Crutcher LLP                                         2
                         DECLARATION OF ANNA ERICKSON WHITE - CASE NO. 3:18-CV-02542-JSC
                       Case 3:18-cv-02542-JSC Document 153 Filed 10/12/20 Page 5 of 7


             1          14.     The attorney evaluation and partnership candidate documents referred to in this
             2   declaration constitute writings maintained, taken, or made in the regular or ordinary course of business
             3   at Morrison at or near the time of the collection or creation to which they relate by, or from information
             4   transmitted by, persons employed by Morrison who had (1) knowledge of the collection or preparation;
             5   and (2) a business duty to Morrison to accurately and completely take, make, and maintain such records
             6   and documents in the regular practice of their position(s).
             7          15.     I am familiar with Morrison’s reclassification policy. Reclassified associates can and
             8   do succeed at Morrison, including later promotion to partner and of counsel.
             9          16.     Attached hereto as Exhibit E is a true and correct copy of the Candidate Summaries for
           10    the Candidates for Admission to the Partnership as of January 1, 2016, identified by bates numbers
           11    MORRISON-0010710 through MORRISON-00110717.
           12           17.     Attached hereto as Exhibit F is a true and correct copy of excerpts from the Candidate
           13    Summaries for the Candidates for Admission to the Partnership as of January 1, 2016, identified by
           14    bates numbers MORRISON-0010718 through MORRISON-0010950.
           15           18.     Attached hereto as Exhibit G is a true and correct copy of excerpts from the Candidate
           16    and Sponsor Information for the Candidates for Admissions to the Partnership as of January 1, 2017,
           17    identified by bates numbers MORRISON-0010353 through MORRISON-0010596.
           18           19.     Attached hereto as Exhibit H is a true and correct copy of excerpts from the Candidate
           19    Summaries for the Candidates for Admission to the Partnership as of January 1, 2018, identified by
           20    bates numbers MORRISON-0011520 through MORRISON-0011524.
           21           20.     Attached hereto as Exhibit I is a true and correct copy of excerpts from the Candidate
           22    and Sponsor Information for the Candidates for Admissions to the Partnership as of January 1, 2018,
           23    identified by bates numbers MORRISON-0011527 through MORRISON-0011635.
           24           21.     I understand that plaintiff Joshua Klayman was an of counsel in the Firm’s Finance
           25    Department. Sean Ruff was the only attorney from the Finance Department advanced to the Partnership
           26    Review Committee in 2016 or 2017.
           27

           28

Gibson, Dunn &
Crutcher LLP                                         3
                         DECLARATION OF ANNA ERICKSON WHITE - CASE NO. 3:18-CV-02542-JSC
                       Case 3:18-cv-02542-JSC Document 153 Filed 10/12/20 Page 6 of 7


             1          22.     Women made up nearly 50% of candidates considered by the Partnership Review
             2   Committee in 2016 and 2017 and ultimately promoted to partner. Most people elevated to partner in
             3   those years had taken a parental leave.
             4          23.     Attached hereto as Exhibit J is a true and correct copy of excerpts from the Candidate
             5   and Sponsor Information for the Candidates for Admission to the Partnership as of January 1, 2019,
             6   identified by bates numbers MORRISON-0011732 through MORRISON-0011824.
             7          24.     In June 2018, the Firm raised base salaries for associates on the United States
             8   compensation structure. The base compensation for associates at the 7th-year class level (2011 salary
             9   class) was increased to $325,000.
           10           25.     In connection with my various roles at the Firm, I became familiar with the work and
           11    practices of of counsel attorneys in the Tax Practice Group in the 2017-2018 time frame, including
           12                   and                  .
           13           26.                , a 2008 graduate of Harvard Law School, was an of counsel in the Tax
           14    Practice Group. Of counsel compensation is determined on an individual basis.                  negotiated
           15    his compensation, including a higher compensation than initially offered to him, by comparing his
           16    compensation to other firms in New York, and soliciting the help of a partner and senior counsel in his
           17    group to secure that salary.              was a highly-regarded attorney with a hard-to-find skill set and
           18    a highly specialized practice area, and this also was reflected in his of counsel compensation.
           19           27.                     joined Morrison as an of counsel in the Tax Practice Group and negotiated
           20    his initial of counsel compensation.                is a 2006 law school graduate from the University of
           21    Pennsylvania Law School, with an LLM degree in taxation from New York University. When he
           22    joined Morrison in 2016, he had ten years of experience, including over two years as an of counsel at
           23    his prior firm, and joined a highly specialized and in-demand practice group. This was reflected in Mr.
           24    Phillips’ compensation.
           25           28.     I am familiar with Morrison’s email and document retention systems, and the types of
           26    documents and emails kept on those systems in the regular course of business at Morrison. The emails
           27    and Morrison documents attached to the Declaration of Rachel Brass were stored on Morrison’s email
           28    system, and produced from that system for this litigation.

Gibson, Dunn &
Crutcher LLP                                         4
                         DECLARATION OF ANNA ERICKSON WHITE - CASE NO. 3:18-CV-02542-JSC
                       Case 3:18-cv-02542-JSC Document 153 Filed 10/12/20 Page 7 of 7


             1          29.    The LIST/Partner/LA listserv is a distribution list of exclusively Morrison partners in
             2   the Los Angeles office.
             3

             4          I declare under penalty of perjury that the foregoing is true and correct. Executed on
             5          October 5
                 ____________________,            Palo Alto
                                       2020 in __________________________, California.
             6

             7

             8                                                                      Anna Erickson White

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28

Gibson, Dunn &
Crutcher LLP                                        5
                        DECLARATION OF ANNA ERICKSON WHITE - CASE NO. 3:18-CV-02542-JSC
